Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 7/8/2021, with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejection of claims 1 and 16 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the amended limitation set forth on 3/23/2021.
In regards to Claim 1, no prior art fairly suggests or discloses “a first section including one or more passive components and a signal processing board, wherein the signal processing board includes one or more components configured to transmit signals to or receive signals from one or more devices separate from the node; a second section including one or more power amplifier modules and a power supply, wherein the second section is coupled to the first section using fasteners; a distribution unit including a plate and a circuit board configured to distribute direct current (DC) power, wherein the second section is coupled to the distribution unit using fasteners”, in conjunction with the remaining elements. 
Dependent claims 2-15 are allowable by virtue of their dependency from claim 1.
In regards to Claim 16, no prior art fairly suggests or discloses “method of assembling a node of a telecommunications system, the method comprising: attaching one or more power amplifier modules to a distribution unit, wherein the distribution unit comprises a plate coupled to a circuit board, wherein the circuit board is configured to distribute direct current (DC) power; attaching a power supply to the distribution unit, wherein the distribution unit, the one or more power amplifier modules, and the power supply form a first subassembly; attaching a signal processing board to an antenna connection unit”, in conjunction with the remaining elements. 
Dependent claims 17-28 are allowable by virtue of their dependency from claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Notargiacomo (U.S 2016/0066314 A1) – Discloses a node of a telecommunications system, comprising: a first section including one or more passive components and a signal processing board, the node configured to transmit signals to or receive signals from one or more devices separate from the node; a second section including one or more power amplifier modules and a power supply, wherein the second section is coupled to the first section using fasteners; a distribution unit including a plate and to distribute direct current (DC) power, wherein the second section is coupled to the distribution unit using fasteners; a cooling section; a first plurality of heat pipes extending from the one or more power amplifier modules to the cooling section; and a housing enclosing the first section and the second section, but fails to disclose a circuit board configured to distribute direct current (DC) power, and a second plurality of heat pipes extending from the first section into the second section.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835